Requestor: James A.P. McCarthy, Esq., Town Attorney Town of Hoosick 744 Broadway Albany, New York 12207-2331
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether the reduction of the salaries of town board members, including the town supervisor, would require approval by the people through a referendum.
You are aware that under the Municipal Home Rule Law a local law decreasing the salary of an elected official during his term of office is subject to a mandatory referendum. Municipal Home Rule Law §23(2)(e). In many municipalities, however, it is common to establish compensation levels by resolution. For example, in many cases local salaries are established as part of the annual budget which is typically enacted by resolution. There is no requirement that resolutions reducing salaries of elected officials be subject to approval by referendum.
Thus, if the salaries of town board members have been established by resolution, they may be reduced by resolution without a referendum. If, however, the salaries have been established by local law, they must be reduced by local law subject to a mandatory referendum.
We conclude that a local law reducing the salaries of local officials is subject to a mandatory referendum. If, however, such action can be taken by resolution, a referendum will not be required.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of the views of this office.